Exhibit 10.1

ORGANOVO HOLDINGS, INC.

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

(EXECUTIVE)

[Insert Name] (the “Participant”) has been granted a Restricted Stock Unit Award
(the “Award”) pursuant to the Organovo Holdings, Inc. 2012 Equity Incentive Plan
(the “Plan”), consisting of one or more rights (each, a “Restricted Stock Unit”)
subject to all of the terms and conditions as set forth in this Restricted Stock
Unit Grant Notice, the Restricted Stock Unit Agreement (attached hereto), the
Executive Incentive Award Agreement (attached hereto) and the Plan, which are
incorporated herein in their entirety.

 

Grant Date:

[Insert Date]

 

Number of Restricted Stock Units:

[Insert Number] shares of Common Stock

 

Vesting Date:

Except as otherwise specified below or in the Restricted Stock Unit Agreement,
25% of the Restricted Stock Units shall vest and become exercisable in four
equal yearly installments, with the first installment occurring on [insert
vesting start date] (the “Initial Vesting Date”), so long as your Service (as
defined in the Restricted Stock Unit Agreement) is continuous from the Grant
Date through the applicable Vesting Date.

 

  Notwithstanding the foregoing, if coincident with or within one year after a
Change in Control, the Participant’s service with the Company is terminated
either by the Company or its successor without Cause (as defined below) or by
the Participant for Good Reason (as defined below), the portion of this Award
that had not yet become vested and exercisable as of the date of termination
shall immediately become 100% vested and exercisable.

 

  “Cause” has the meaning specified in the Participant’s written employment or
service agreement with the Company as in effect at the time at issue or, in the
absence of an applicable definition, means the Participant’s (i) conviction of,
or plea of nolo contendere to, a felony or crime involving moral turpitude; (ii)
fraud on or misappropriation of any funds or property of the Company, any
affiliate, customer or vendor; (iii) personal dishonesty, incompetence, willful
misconduct, willful violation of any law, rule or regulation (other than minor
traffic violations or similar offenses) or breach of fiduciary duty which
involves personal profit; (iv) willful misconduct in connection with the
Participant’s duties or willful failure to perform



--------------------------------------------------------------------------------

the Participant’s responsibilities in the best interests of the Company; (v)
illegal use or distribution of drugs; (vi) violation of any Company rule,
regulation, procedure or policy; or (vii) breach of any provision of any
employment, non-disclosure, non-competition, non-solicitation or other similar
agreement executed by the Participant for the benefit of the Company, all as
determined by the Administrator, which determination shall be conclusive.

 

  “Good Reason” has the meaning specified in the Participant’s written
employment or service agreement with the Company as in effect at the time at
issue or, in the absence of an applicable definition, means the occurrence of
any of the following without the Participant’s consent: (i) a material
diminution in the Participant’s base salary; (ii) a material diminution in the
Participant’s authority, duties, or responsibilities; (iii) a material
diminution in the authority, duties, or responsibilities of the supervisor to
whom the Participant is required to report, including a requirement that the
Participant report to a corporate officer or employee instead of the Board; (iv)
a material diminution in the budget over which the Participant retains
authority; (v) any requirement that the Participant relocate, by more than 50
miles, the principal location from which the Participant performs services for
the Company as compared to such location immediately prior to the occurrence of
the Change in Control; or (vi) any other action or inaction that constitutes a
material breach by the Company of any agreement under which the Participant
provides services.

 

Executive Incentive Award Agreement:

The Company and the Participant will enter into an Executive Incentive Agreement
(attached hereto) that provides that if the Participant returns shares to the
Company for cancellation on a yearly Vesting Date to cover his federal and state
withholding taxes, the Participant will automatically be issued on such Vesting
Date a stock option. The number of shares of Common Stock subject to a stock
option will be equal to the number of shares the Participant returns to the
Company as payment for applicable federal and state withholding taxes. The
exercise price of the stock option will be equal to the closing sale price of
the Company’s Common Stock on the applicable Vesting Date. The stock option will
be fully vested.

 

2



--------------------------------------------------------------------------------

By accepting this Award (in the form determined by the Company), you acknowledge
receipt of, represent that you have read and understand, and agree to the terms
of this Restricted Stock Unit Grant Notice, the Restricted Stock Unit Agreement
attached hereto, the Executive Incentive Award Agreement attached hereto and the
Plan.

Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement and fully understands all provisions of the Plan and Award
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement. Participant further agrees to notify
the Company upon any change in the residence address indicated below.

 

PARTICIPANT

     ORGANOVO HOLDINGS, INC.

 

    

 

Signature

     By

 

    

 

Print Name

     Title

Residence Address:

    

 

    

 

    

 

ATTACHMENT:       Restricted Stock Unit Agreement  
    Executive Incentive Award Agreement



 

3



--------------------------------------------------------------------------------

ORGANOVO HOLDINGS, INC.

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(EXECUTIVE)

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (together, the “Award Agreement”), Organovo
Holdings, Inc. (the “Company”) has granted you an Award of Restricted Stock
Units with respect to the number of Shares indicated in the Grant Notice.
Capitalized terms not explicitly defined in the Award Agreement, but defined in
the Organovo Holdings, Inc. 2012 Equity Incentive Plan (the “Plan”), have the
same definitions as in the Plan.

The details of this Award are as follows:

1. SERVICE AND VESTING.

1.1 SERVICE. As provided in the Plan and notwithstanding any other provision of
the Award Agreement, the Company reserves the right, in its sole discretion, to
determine when your employment or service with the Company or any Parent,
Subsidiary, or Affiliate of the Company, whether as an Employee, a Director or a
Consultant (“Service”), has terminated, including in the event of any leave of
absence or part-time Service.

1.2 VESTING. Your Restricted Stock Units shall vest on the Vesting Date(s) and
in accordance with the vesting schedule specified in the Grant Notice. In the
event of the termination of your Service for any reason, whether voluntary or
involuntary, all unvested Restricted Stock Units shall be immediately forfeited
without consideration, unless otherwise specified in the Grant Notice or a
written agreement that specifies the terms of your Service.

2. SETTLEMENT OF THE RESTRICTED STOCK UNITS.

2.1 TIMING OF PAYMENT. Subject to the other terms of the Plan and the Award
Agreement, any Restricted Stock Units that vest and become nonforfeitable in
accordance with Section 1.2 shall be paid to you no later than 60 days after the
date on which the Restricted Stock Units vest, except that any Restricted Stock
Units that vest immediately before the effective date of a Change in Control
shall be paid to you on the effective date of the Change in Control.

2.2 FORM OF PAYMENT. Except as otherwise provided in the Award Agreement, your
vested Restricted Stock Units shall be paid in whole Shares.

2.3 TAX WITHHOLDING. You acknowledge that the Company and/or any Parent,
Subsidiary, or Affiliate of the Company that employs you (the “Employer”) may be
subject to withholding tax obligations arising by reason of the vesting and/or
payment of this Award. You authorize your Employer to satisfy the withholding
tax obligations by one or a combination of the following methods: (a) paying
cash, (b) having the Company withhold otherwise deliverable cash or Shares
having a Fair Market Value equal to the minimum amount required to be withheld,
(c) delivering to the Company already-owned Shares having a Fair

 

4



--------------------------------------------------------------------------------

Market Value equal to the amount required to be withheld, (d) selling a
sufficient number of Shares otherwise deliverable to you through such means as
the Administrator may determine in its sole discretion (whether through a broker
or otherwise) equal to the amount required to be withheld, or (e) any other
method allowed by the Plan or Applicable Laws. The Company has the option in its
sole discretion to select the method(s) set form in (a) through (e) above for
satisfying the withholding tax obligations, provided that if you notify the
Company on a Vesting Date that you intend the Company to satisfy the withholding
obligations by withholding a number of whole Shares as described in
Section 2.3(b) on that Vesting Date, the Company is required to accept the
Shares as full satisfaction for the withholding obligations on such Vesting Date
in accordance with the terms of the Executive Incentive Award Agreement. If you
elect to utilize Section 2.3(b) to satisfy the withholding tax obligations you
shall be deemed to have been issued the full number of Shares subject to this
Award, notwithstanding that a number of Shares is held back in order to satisfy
the withholding obligations. The Company shall not be required to issue any
Shares pursuant to the Award Agreement unless and until the withholding
obligations are satisfied.

3. TAX ADVICE. You represent, warrant and acknowledge that the Company and, if
different, your Employer, has made no warranties or representations to you with
respect to the income tax consequences of the transactions contemplated by the
Award Agreement, and you are in no manner relying on the Company, your Employer
or their representatives for an assessment of such tax consequences. YOU
UNDERSTAND THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD
CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX TREATMENT OF ANY RESTRICTED STOCK
UNITS. NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE
USED, FOR THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.

4. DIVIDEND EQUIVALENTS. Unless the Board determines otherwise, you are not
entitled to receive any dividends or dividend equivalents relating to the
Restricted Stock Units.

5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, no Shares shall be issued to you upon vesting of this Award unless the
Shares are then registered under the Securities Act of 1933, as amended, or, if
such Shares are not then so registered, the Company has determined that such
vesting and issuance would be exempt from the registration requirements of the
Securities Act. By accepting this Award, you agree not to sell any of the Shares
received under this Award at a time when Applicable Laws or Company policies
prohibit a sale.

6. CLAWBACK POLICY. Notwithstanding anything to the contrary in the Award
Agreement, all Restricted Stock Units payable or Shares issued in settlement of
this Award shall be subject to any clawback policy adopted by the Company from
time to time (including, but not limited to, any policy adopted in accordance
with the Dodd-Frank Wall Street Reform and Consumer Protection Act or other
Applicable Laws), regardless of whether the policy is adopted after the date on
which the Restricted Stock Units are granted, vest, or are settled by the
issuance of Shares.

7. TRANSFERABILITY. Before the issuance of Shares in settlement of an Award, the
Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by your
creditors or by your beneficiary,

 

5



--------------------------------------------------------------------------------

except (i) transfer by will or by the laws of descent and distribution or
(ii) transfer by written designation of a beneficiary, in a form acceptable to
the Company, with such designation taking effect upon your death. All rights
with respect to the Restricted Stock Units shall be exercisable during your
lifetime only by you or your guardian or legal representative. Before actual
payment of any vested Restricted Stock Units, such Restricted Stock Units shall
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.

8. RESTRICTED STOCK UNITS NOT A SERVICE CONTRACT. This Award is not an
employment or service contract and nothing in the Award Agreement or the Plan
shall be deemed to create in any way whatsoever any obligation on your part to
continue in the Service of the Company or any Parent, Subsidiary, or Affiliate
of the Company, or of the Company or any Parent, Subsidiary, or Affiliate of the
Company to continue your Service. In addition, nothing in your Award shall
obligate the Company, its stockholders, Board, Officers or Employees to continue
any relationship which you might have as a Director or Consultant for the
Company.

9. RESTRICTIVE LEGEND. Shares issued pursuant to the vesting of the Restricted
Stock Units may be subject to such restrictions upon the sale, pledge or other
transfer of the Shares as the Company and the Company’s counsel deem necessary
under Applicable Laws or pursuant to the Award Agreement.

10. REPRESENTATIONS, WARRANTIES, COVENANTS, AND ACKNOWLEDGMENTS. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Shares issued pursuant to the vesting of the Restricted Stock Units may be
conditioned upon you making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws.

11. VOTING AND OTHER RIGHTS. Subject to the terms of the Award Agreement, you
shall not have any voting rights or any other rights and privileges of a
shareholder of the Company unless and until Shares are issued upon payment of
the Restricted Stock Units.

12. CODE SECTION 409A. It is the intent that the vesting or the payment of the
Restricted Stock Units as set forth in the Award Agreement shall qualify for
exemption from the requirements of Code Section 409A, and any ambiguities herein
shall be interpreted to so comply. The Company reserves the right, to the extent
the Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Award Agreement as may be necessary to ensure that all
vesting or payments provided for under the Award Agreement are made in a manner
that qualifies for exemption from Code Section 409A; provided, however, that the
Company makes no representation that the vesting or payments of Restricted Stock
Units provided for under the Award Agreement shall be exempt from Code
Section 409A and makes no undertaking to preclude Code Section 409A from
applying to the vesting or payments of Restricted Stock Units provided for under
the Award Agreement.

13. NOTICES. Any notices provided for in the Award Agreement or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company to you, five days after deposit in
the U.S. mail, postage prepaid, addressed to you at the last address you
provided to the Company.

 

6



--------------------------------------------------------------------------------

14. APPLICABLE LAW. The Award Agreement shall be governed by the laws of the
State of Delaware as if the Award Agreement were between Delaware residents and
as if it were entered into and to be performed entirely within the State of
Delaware.

15. ARBITRATION. Any dispute or claim concerning any Restricted Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of the Plan shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association pursuant to the commercial arbitration rules in San Diego,
California. By accepting this Award, you and the Company waive your respective
rights to have any such disputes or claims tried by a judge or jury.

16. AMENDMENT. Your Award may be amended as provided in the Plan at any time,
provided no such amendment may adversely affect this Award without your consent
unless such amendment is necessary to comply with any Applicable Laws, or is
contemplated in Section 12 hereof. No amendment or addition to the Award
Agreement shall be effective unless in writing or in such electronic form as may
be designated by the Company.

17. GOVERNING PLAN DOCUMENT. Your Award is subject to the Award Agreement and
all the provisions of the Plan, the provisions of which are hereby made a part
of the Award Agreement, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of the Award Agreement and those of the Plan, the provisions of the
Plan shall control.

18. SEVERABILITY. If any provision of the Award Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of the Award Agreement shall be deemed valid
and enforceable to the full extent possible.

19. DESCRIPTION OF ELECTRONIC DELIVERY. The Plan documents, which may include
but do not necessarily include: the Plan, the Award Agreement, and any reports
of the Company provided generally to the Company’s shareholders, may be
delivered to you electronically. In addition, if permitted by the Company, you
may deliver electronically the Grant Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
electronic mail (“e-mail”) or such other means of electronic delivery specified
by the Company.

 

7